Citation Nr: 0714792	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  97-20 352	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the right foot since January 12, 1998.  

2.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the left foot since January 12, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from September 1982 
to June 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas (jurisdiction over the veteran's claims file 
currently resides with the RO in St. Louis, Missouri).  

In a February 2006 decision, the Board denied the veteran's 
claims for an initial (compensable) rating for left ear 
hearing loss; for an initial rating in excess of 10 percent 
for cold injury residuals of the feet, for the period from 
June 26, 1995, to January 12, 1998; for an initial rating in 
excess of 20 percent for a low back disability for the period 
from June 26, 1995, to June 7, 2004; and for a rating in 
excess of 40 percent for a low back disability from June 7, 
2004.  The Board also granted a 10 percent rating for 
incomplete paralysis of the sciatic nerve, from August 9, 
2005.  

Additionally, the Board remanded the claim for a rating in 
excess of 10 percent for cold injury residuals of the right 
foot from January 12, 1998; and the claim for a rating in 
excess of 10 percent for cold injury residuals of the left 
foot from January 12, 1998.  Following development by the 
Appeals Management Center (AMC), those claims are again 
before the Board.  

Because the veteran has disagreed with the initial ratings 
assigned to his claims on appeal following the grants of 
service connection, the Board has characterized the issues in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  




FINDINGS OF FACT

1.  The veteran failed to report for medical examinations in 
May 2006, June 2006, and August 2006 at the Oakland Park VA 
Outpatient Clinic in Oakland Park, Florida, scheduled in 
conjunction with his claims for ratings in excess of 10 
percent for cold injury residuals of the right foot and the 
left foot; he has not shown good cause for his failure to 
report.

2.  Since January 12, 1998, pain, numbness, tingling, have 
been diagnosed as cold injury residuals associated with the 
veteran's right and left feet.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cold injury residuals of the right foot for the period since 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, 
Diagnostic Code 7122 (2006).

2.  The criteria for a rating in excess of 10 percent for 
cold injury residuals of the left foot for the period since 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, 
Diagnostic Code 7122 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through October 2002, May 2004, November 
2004, and February 2006, notice letters, the RO notified the 
veteran of the legal criteria governing his claims and the 
evidence needed to substantiate his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide to the RO any additional 
evidence or information he had pertaining to his claims that 
was not of record.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Consequently, the Board does not find that any late 
notice in this case under the VCAA requires remand to the RO, 
and the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, ---F.3d---2007 WL 1016989 (Fed. Cir.).  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Specifically, following the RO's issuance of the 
February 2006 notice letter to the veteran, his claim was re-
adjudicated in September 2006.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The veteran has been provided VA examinations; the 
reports of which are of record.  The veteran has also 
submitted private medical evidence in support of his claims.  
Significantly, neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claims that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  (In this case, the Board has already 
addressed the propriety of the rating assigned prior to 
January 12, 1998.)

As noted above, the veteran failed to report for medical 
examinations in May 2006, June 2006, and August 2006 at the 
Oakland Park VAOPC.  The examinations had been scheduled in 
conjunction with the veteran's claims on appeal.  A review of 
the claims file reveals that at the time of the Board's 
February 2006 decision and remand, the veteran's address of 
record apparently was Hollywood, Florida.  Subsequently, a 
May 2006 "Compensation & Pension Exam Inquiry" noted the 
veteran's address in Deerfield Park, Florida.  That same 
month, appointment letters for the veteran's medical 
examinations were sent by the Oakland Park VAOPC to the 
veteran at an address in Pompano Beach, Florida.  A July 2006 
Compensation & Pension Exam Inquiry also noted the veteran's 
address as being in Pompano Beach.  Subsequent appointment 
letters were sent to the veteran in July 2006 and August 2006 
at his Pompano Beach address.  The veteran failed to report 
to any of the scheduled examinations.  

The Board notes that at no time was the RO notified by the 
veteran of any change of his address.  Not until December 
2006 did the veteran notify the RO, through the AMC, that he 
was no longer living in Florida but instead had taken up 
residence in Georgia.  Although the veteran may have moved 
during the period in which the Oakland Park VAOPC was 
notifying him of his appointment dates for examination, it is 
well established that it is the claimant's responsibility to 
keep VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  VA has done its utmost to develop the evidence with 
respect to the veteran's claims.  Any failure to develop the 
claims rests with the veteran himself.  The Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's claim shall be 
rated based on the evidence of record.  See 38 C.F.R. § 
3.655(b) (2006) (as cited in the May 2003 duty to assist 
letter, February 2006 Board decision/remand, as well as the 
September 2006 supplemental statement of the case).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  In no instance has the 
veteran provided good cause for his failure to report to his 
scheduled VA examinations.  

The RO has evaluated the veteran's cold injury residuals to 
the feet under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
During the course of this appeal, VA revised the criteria for 
rating cold injury residuals, effective January 12, 1998.  
That part of the veteran's claim or claims pertaining to the 
former criteria was previously considered in the Board's 
February 2006 decision, as noted above.  

As amended on January 12, 1998, Diagnostic Code 7122 was 
classified as cold injury residuals and read as follows: 
Arthralgia or other pain, numbness, or cold sensitivity (10 
percent); Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (20 percent); Arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent).  

Note (1) following the Code provided in pertinent part, that 
amputations of fingers and toes and complications such as 
squamous cell carcinoma or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Notes 
following this regulation indicated that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  38 
C.F.R. § 4.104; Diagnostic Code 7122, including Notes 1 and 2 
(effective Jan. 12, 1998).  

Further revisions to the rating schedule provisions governing 
evaluations for residuals of cold injury became effective on 
August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Note 1 (2006).  

The additional amendment clarifies that disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criteria.  This notwithstanding, a 
review of the changes effective August 13, 1998, reveals that 
the changes do not substantially affect the application of 
Diagnostic Code 7122 in this case.  

In its February 2006 decision/remand, the Board noted that 
for the veteran to warrant a higher rating for his cold 
injury residuals of the feet from January 12, 1998, the 
medical evidence needed to show, among other things, locally 
impaired sensation and/or hyperhidrosis.  The veteran had 
reported such symptoms to examiners as he was competent to 
do.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The 
Board pointed out, however, that since the last VA 
examination in April 2000, no examiner had provided a 
diagnosis in which the veteran's cold injury residuals of his 
feet were identified.  In this regard, the two most recent VA 
medical examinations in August 2005 had not provided any such 
diagnosis.  

With respect to the evidence of record, the Board notes that 
a report of March 1999 VA examination reflects the veteran's 
complaints concerning his feet and a diagnosis of cold injury 
to feet in 1989 with residual pain, numbness, and tingling.  
In a report of April 2000 VA examination, the veteran was 
diagnosed with severe arterial insufficiency which was 
identified as a cold injury residual.  During the 
examination, the veteran's feet were noted as being cool to 
palpation and dorsalis pedal pulses and anterior tibial 
pulses were noted as difficult to palpate.  A subsequent 
report of June 2004 VA spine examination, however, notes a 
finding of good pedal pulses in the veteran's feet.  In a 
report of August 2005 VA cold injury examination, pedal 
pulses were noted as intact but weak, and the veteran's feet 
as lukewarm.  Later, in a report of August 2005 VA podiatry 
examination, the veteran's feet were noted as warm with weak 
(+2/4) pedal pulses.  The Board notes that there has been no 
subsequent diagnosis of arterial insufficiency since the 
April 2000 diagnosis.  As a result of the clinical findings 
subsequent to the April 2000 VA examination, the Board is 
without a sufficient basis in the record to accept that the 
veteran does suffer from arterial insufficiency as a residual 
of cold injury.  

The Board also notes that, although there is no evidence of 
tissue loss or color changes of either foot, the veteran did 
demonstrate on examination in October 1999 a decreased 
sensation to his feet on pinprick.  That same examination 
noted that the veteran had an obvious increase in 
perspiration of both feet (hyperhidrosis).  The physician's 
diagnosis was decreased sensation with pain.  The physician 
did not identify hyperhidrosis or decreased sensation as 
residuals of the veteran's cold injury.  Furthermore, the 
findings from the October 1999 examination conflict with 
those findings noted in the report of August 2005 VA cold 
injury examination.  During the latter examination, the 
examiner noted that clinical evaluation revealed the 
veteran's feet to be dry and that sensation to pinprick and 
touch appeared to be normal.  As such, the Board does not 
find that the evidence supports a conclusion that the veteran 
has locally impaired sensation and/or hyperhidrosis as 
residuals of the veteran's cold injury.  

The Board also notes that, in the report of March 1999 VA 
examination, the veteran's nails were reported normal.  In a 
subsequent report of August 2005 VA cold injury examination, 
the examiner noted that there was "discoloration of toe #1, 
is also loosed and blackened." A report of August 2005 VA 
podiatry examination notes that the veteran's nail plates 
were demonstrating mild hypertrophy and discoloration 
consistent with onychomycosis.  The two hallux nails were 
most affected.  Neither of the August 2005 VA examiners 
diagnosed any identified nail abnormalities as residuals of 
the veteran's cold injury.  

Therefore, in this case, the symptoms of pain, numbness, and 
tingling, have been diagnosed as residuals of the veteran's 
service-connected cold injury to his feet.  The objective 
medical evidence does not otherwise reflect that the veteran 
suffers from tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities that have been diagnosed as being residuals of 
the veteran's cold injury to his feet.  Additionally, the 
Board notes that there is no evidence suggesting the presence 
of peripheral neuropathy, amputation of the toes, or of a 
cold injury scar or complications such as squamous cell 
carcinoma at the site of any such scar.  Moreover, whether 
the veteran has arterial insufficiency as a residual of cold 
injury to his feet is not clear and no other residuals 
associated with the veteran's cold injury to his feet, other 
than those reported above, have been definitively diagnosed.  

Thus, for the period from January 12, 1998, the veteran's 
cold injury residuals of the feet more approximate arthralgia 
or other pain, numbness, or cold sensitivity and a 10 percent 
rating.  The medical evidence of record does not otherwise 
warrant a rating in excess of 10 percent for residuals of 
cold injury to the right foot or a rating in excess of 10 
percent for residuals of cold injury to the left foot.  38 
C.F.R. § 4.104, Diagnostic Code 7122.

III. Extra-Schedular and Benefit-of-the-Doubt Consideration

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since January 12, 1998, have the 
veteran's cold injury residuals of the right foot or of the 
left foot been shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the March 1997 SOC).  Here, there is an absence of evidence 
of marked interference with employment (i.e., beyond that 
contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards.  The criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are therefore not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

It bears emphasis that the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2006).  
Given the lack of evidence showing unusual disability with 
respect to the cold injury residuals of the right foot or of 
the left foot that is not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of the rating issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In this instance, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine with 
respect to the claims under consideration.  However, the 
preponderance of the evidence is against each claim; hence, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

A rating in excess of 10 percent for cold injury residuals of 
the right foot for the period since January 12, 1998, is 
denied.  

A rating in excess of 10 percent for cold injury residuals of 
the left foot for the period since January 12, 1998, is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


